Title: From George Washington to Jonathan Trumbull, Sr., 1 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York Augt 1st 1776

Congress having been pleased to empower me to order Colo. Ward’s regiment wherever I might think it necessary, I take the liberty of requesting you to direct him to march it immediately to this place, where, I am of opinion, the service requires it, &

their aid may be extremely material, especially as the Levies come in but slowly.
Since my last nothing of importance has occurred; or that is worthy of notice except an augmentation of about twenty nine Ships and Brigs with seven or eight smaller vessels to the Enemy’s Fleet—I have not yet learned what they bring, certainly—However, some Troops were seen landing from them yesterday, which the General who observed them took to be Artillery Men. It is not improbable that they may be some of the Guards whose dress is pretty much like that of the Artillery. I have the honor to be very respectfully Sir Your most Obedient Servant

Go: Washington


P.S. The three Galleys you were so kind as to order have safely arrived, also two from Rhode Island. With these and one that is finished here we are preparing to attempt something against the Ships above.

